Exhibit 10.66

 

July 28, 2005

 

J. Brett Harvey

CONSOL Energy Inc.

1800 Washington Road

Pittsburgh, PA 15241

 

  Re: Variable Long Term Incentive Compensation

 

Dear Brett,

 

On April 25, 2005, the Board of Directors of CONSOL Energy Inc. (the “Company”)
approved your 2005 compensation package, including the right to earn certain
variable long term incentive awards. The purpose of this letter is to outline
the manner in which you may earn the right to receive the variable portion of
your long term incentive compensation.

 

Incentive Compensation - Subject to the terms, conditions and restrictions set
forth herein, you have the right to earn variable long term incentive
compensation in an amount not to exceed $1,019,000. The right to receive this
compensation shall be conditioned upon the achievement of certain pre-determined
performance goals and the payment thereof shall be in the form of future grants
of stock options and restricted stock unit awards (hereinafter “Equity Award”)
as described more fully herein.

 

Performance Goal - Your right to receive all or any portion of the Equity Award
is conditioned upon the Company’s Net Income exceeding a targeted amount (the
“Performance Goal”) for the year ended December 31, 2005 (the “Performance
Period). In the event the Company’s Net Income for the Performance Period does
not exceed the Performance Goal, you will not be entitled to receive the Equity
Award. In the event the Company’s Net Income for the Performance Period exceeds
the Performance Goal, you will be entitled to receive all or a pro rata portion
of the Equity Award in accordance with the following schedule:

 

Percentage of Performance Goal

Attained

--------------------------------------------------------------------------------

  

Percentage of Equity Award Earned

--------------------------------------------------------------------------------

Less than or equal to 100%    0.00% > 100%, but less than 150%    Pro rata% 150%
or more    100.00%

 

For purposes of determining whether the Performance Goal has been exceeded, Net
Income shall be determined, in accordance with U.S. GAAP (as then currently in
effect), as set forth in the Company’s Form 10-K filed with the Securities and
Exchange Commission (“SEC”) for the Performance Period. The pro rata portion of
the Equity Award earned by you will be based on the nearest whole percentage
(not to exceed 50%) by which the Performance Goal has been exceeded. For
example, if the Performance Goal is exceeded by 30%, you will be entitled to
receive 60% of the Equity Award



--------------------------------------------------------------------------------

(30%/50% = 60%). The determination of whether the Performance Goal has been
exceeded and the pro rata portion of the Equity Award earned thereby shall be
made by the Compensation Committee, which determination shall be final,
conclusive and binding on all parties.

 

Equity Award - To the extent you earn the right to receive all or a portion of
the Equity Award, the Corporation shall grant to you stock options and
restricted stock units (“RSUs”) with a value equal to the portion of the Equity
Award earned by you. One-half of the value of the Equity Award earned by you
shall be granted in options and the remainng one-half of such value shall be
granted in RSUs. All such options and RSUs shall be granted under the CONSOL
Energy, Inc. Equity Incentive Plan (“Plan”), as amended, and shall be subject to
the terms and conditions, including vesting restrictions, contained in the
Company’s standard Nonqualified Stock Option Agreement and Restricted Stock Unit
Award Agreement. Options shall be valued using the Black-Scholes option
valuation methodology or such other methodology as may be deemed reasonable by
the Compensation Committee. The Equity Award, to the extent earned, will be
granted to you in the first quarter of each year at such time as determined by
the Compensation Committee. The exercise price of any options and the value of
any shares underlying RSUs issued in satisfaction of the Equity Award shall be
based on the fair market value of the Company’s stock on the actual date of
grant as provided under the terms of the Plan.

 

If you should have any questions regarding this portion of your compensation
package, please contact the undersigned at your convenience.

 

Sincerely,

/s/ John Whitmire, Chairman of the

Board of Directors